

115 HRES 662 IH: Emphasizing disapproval of six anti-Israel United Nations resolutions and reaffirming United States support for the State of Israel and its people.
U.S. House of Representatives
2017-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 662IN THE HOUSE OF REPRESENTATIVESDecember 13, 2017Mr. Wilson of South Carolina submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONEmphasizing disapproval of six anti-Israel United Nations resolutions and reaffirming United States support for the State of Israel and its people. 
Whereas the United Nations General Assembly approved six resolutions that are not in the best interests of the State of Israel and its people, and undermine efforts between Israel and the Palestinian Authority to find a peaceful resolution; Whereas the United Nations General Assembly passed resolution A/RES/72/15 (2017), recalling recognition of Israel’s Basic Law, which declares Jerusalem the capital of Israel and a holy place that shall be protected; 
Whereas the United Nations General Assembly passed resolution A/RES/72/11 (2017), requesting continued resources and efforts for the United Nations Division for Palestinian Rights of the Secretariat, which supports finding a solution to the question of Palestine;  Whereas the United Nations General Assembly passed resolution A/RES/72/12 (2017), recognizing the Palestine Liberation Organization, as well as affirming support for a two-state solution, which may not be in the best interests of the State of Israel; 
Whereas the United Nations General Assembly passed resolution A/RES/72/13 (2017), recalling recognition of mutual agreements between Israel and the Palestine Liberation Organization; Whereas the United Nations General Assembly passed resolution A/RES/72/14 (2017), singling out Israeli actions and supporting outcomes that need to be resolved between the parties, not by the United Nations, including East Jerusalem, a historical home for the Israeli people; 
Whereas the United Nations General Assembly passed resolution A/RES/72/16 (2017), expressing deep concern that Israel has not withdrawn from the Syrian Golan, and stressed the illegality of the Israeli settlement within the Syrian border since 1967; and Whereas the United Nations resolutions share a strong anti-Israel sentiment, and, in some cases, even reverse policies and points of view held by the United Nations for over 50 years: Now, therefore, be it 
That the House of Representatives— (1)recognizes the dispute between the State of Israel and the Palestinian Authority, but believes the dispute should be settled internally; 
(2)recognizes the historical aspects of the Israeli-Palestinian Authority relationships, but continues to recognize the State of Israel’s sovereignty to choose its own nation’s capital, which is the city of Jerusalem; (3)reaffirms the strong relationship between the United States and Israel and the strong future of the two countries; 
(4)recognizes that the State of Israel is the strongest ally to the United States in the Middle East; and (5)affirms its opposition to the recent actions by the United Nations General Assembly. 
